      Case 4:20-cv-00545-WS-MJF Document 52 Filed 08/05/21 Page 1 of 1




               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

RHONDA FLEMING,
v.                                             Case No. 4:20-cv-545-WS/MJF
UNITED STATES OF AMERICA,
                           REFERRAL AND ORDER
Referred to Magistrate Judge Michael J. Frank on July 20, 26, & August 5, 2021
Motion/Pleadings: Motions for Notice of Interested Party
Filed by Nonparties on July 19, 23, & August 5, 2021 Docs. # 48, 49, 50, 51

                                 JESSICA J. LYUBLANOVITS,
                                 CLERK OF COURT
                                 s/ Jeremy Wright, Deputy Clerk

       Upon consideration, the “Motion[s] for Notice of Interested Party” (Docs. 48,
49, 50, 51) are DENIED without prejudice for lack of a demonstration of good
cause.

      SO ORDERED this 5th day of August, 2021.

                                        /s/ Michael J. Frank
                                        Michael J. Frank
                                        United States Magistrate Judge
